Opinion by
Cline, J.
It appeared from the testimony of the petitioner, who made the entry, that he secured from Canada by telegraph information that the *416correct value was $9 Canadian funds; that in making out the summary sheet he had inadvertently taken one which said “United States funds” and turned that summary sheet in with the invoice, but when he made entry he wrote “Canadian funds,” which was correct. • However, the merchandise was appraised on the basis of United States funds according to the statement on the summary sheet. It was found that the petitioner acted without intention to misrepresent the facts or to defraud the revenue of the United States, or to deceive the appraiser as to the value of the goods. The petition was therefore granted.